Case 18-01389-VFP         Doc 34     Filed 01/09/19 Entered 01/09/19 15:34:56              Desc Main
                                     Document Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW JERSEY

                                                                      Order Filed on January 9, 2019
                                                   )                  by Clerk
 In re:                                            )     Case No.    11-02269
                                                                      U.S. Bankruptcy Court
                                                   )                  District of New Jersey
 VERONICA KNEPP,                                   )     Chapter 7
                                                   )
          Debtor.                                  )
                                                   )
                                                   )
 VERONICA KNEPP,                                   )     Adv. Pro. No. 18-01389(VFP)
                                                   )
          Plaintiff,                               )
                                                   )
          v.                                       )
                                                   )
 EDUCATIONAL FINANCIAL SERVICES,                   )
 A DIVISION OF WELLS FARGO BANK,                   )
 N.A.,                                             )
                                                   )
          Defendant.                               )
                                                   )

                ORDER DENYING MOTION TO COMPEL ARBITRATION

                  The relief set forth on the following page is ORDERED.




 DATED: January 9, 2019
Case 18-01389-VFP        Doc 34     Filed 01/09/19 Entered 01/09/19 15:34:56            Desc Main
                                    Document Page 2 of 2




       Upon the motion (the “Motion”) of Defendant Educational Financial Services, a Division

of Wells Fargo Bank, N.A. (“EFS”), to compel arbitration of the relief sought in the Complaint

commenced by Veronica Knepp, the Debtor herein [ECF # 26]; and where the Debtor interposed

opposition to the Motion (the “Opposition”) [ECF # 27]; and where Plaintiff filed a Response to

the Opposition (the “Response”)[ECF # 29]; and where a hearing took place on the Motion on

December 18, 2018 (the “Hearing”); and after reviewing the Motion, the Opposition and

Response and the oral arguments made by counsel for the Defendant and Debtor at the Hearing

and the entire record herein, the Court rendered a decision on the record (the “Decision”); for the

reasons set forth in the Decision, it is hereby ORDERED:

       1. The Motion is denied.
